 Inthe Matter Of AMERICAN MERRI-LEI CORPORATIONandUNITED PAPERWORKERS UNION, LOCAL 292, C. 1.0.,AFFILIATED WITH P. W.O.C.Case No.?,R-5&586.-Decided August 18, 1946Mr. Louis C. Cantwell,of New York City, andMr. Victor Hoeflich,of Brooklyn, N. Y., for the Company.Mr. Samuel Ballan,of New York City, for the Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Paper Workers Union, Local292, C. I. 0., affiliated with P. W. O. C., herein called the Union, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of American Merri-Lei Corporation,Brooklyn, New York, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Robert A. Levett, Trial Examiner. Said hearing was held atNew York City; on June 22, 1945. The Company and the Unionappeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmerican Merri-Lei Corporation, a New York corporation with itsprincipal place of business in Brooklyn,New York, is engaged in themanufacture,sale, and distribution of a variety of paper goods andspecialties, includingpilot balloon targets for use by the United States63 N T. R B, No 59.399 400DECISIONSOF NATIONAL LABOR RELATIONS BOARDGovernment.The Company purchases annually in the operation ofitsBrooklyn plant, raw materials of a value in excess of $25,000, ofwhich approximately 50 percent is obtained from points outside theState of New York. Of the Company's finished products having anannual value in excess of $50,000, approximately 90 percent is shippedfrom the Company's Brooklyn plant to points outside the State ofNew York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.-II.THE ORGANIZATION INVOLVEDUnitedPaperWorkers Union, Local 292, affiliated with the Con-gress ofIndustrialOrganizationsand P. W. O. C., is a labororganiza-tion admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the Company's employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with a stipulation of the parties, we find that allmaintenance and production employees of the Company at itsBrooklyn, New York, -plant, including stock clerks, but excluding theshipping clerk, the assistant shipping clerk, office clericals, the nightwatchman-porter, and all supervisory employees with authority tohire, promote, discharge, discipline or otherwise effect changes in thestatus of employees, or effectively recommend such action,2 constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.1The Board agent reported that the Union had submitted 75 application cards, 65 ofwhich checked with the Company's pay roll of April 21,1945, containing 182 names withinthe claimed appropriate unit.Of the cards submitted,seven *ere undated and the re-mainder bore dates between January and May 1945.2 Among those excluded as supervisory employees are the plant superintendent and em-ployees in the classification of department supervisor AMERICAN MERRI-LEI CORPORATIONV. THE DETERMINATIONOF REPRESENTATIVES401We shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballotamong the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Directionof Elec-tion herein, subject to the limitations and additions'set forth in theDirection._DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Merri-Lei Corporation, Brooklyn, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to berepresented by United Paper Workers Union, Local 292, C. I. 0.,affiliated with P. W. O. C., for the purposes of collective bargaining.MR. GERARD D. REiLLY took no part in the consideration of the aboveDecision and Direction of Election.